Exhibit 10.1

EXECUTION VERSION

€500,000,000 Zero-Coupon Senior Unsecured Convertible Bond due 2013 (the “Bond”)

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION OF COUNSEL IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT. THE PRINCIPAL AMOUNT REPRESENTED BY THIS BOND AND THE SECURITIES
ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE
FACE HEREOF PURSUANT TO SECTION 8 OF THIS BOND.

MOLSON COORS HOLDCO, INC.

 

Issuance Date: June 15, 2012    Principal: €500,000,000

FOR VALUE RECEIVED, Molson Coors Holdco, Inc., a Delaware corporation (the
“ISSUER”), hereby promises to pay to the order of Starbev L.P., a Jersey limited
partnership (“HOLDER”) and Molson Coors Brewing Company, a Delaware corporation
(the “PARENT”) agrees to guarantee the amount set out above as the Principal (as
may be reduced pursuant to the terms hereof, the “PRINCIPAL”) when due, whether
upon the exercise of the Put Right (pursuant to Section 2 of this Bond), upon
exercise of the Optional Redemption (pursuant to Section 3 of this Bond), on
Maturity (pursuant to Section 1 of this Bond), acceleration or otherwise (in
each case in accordance with the terms hereof). Certain capitalized terms are
defined in Section 21 and terms used but not defined herein shall have the
meanings set forth for such terms in the Share Purchase Agreement (as defined
below). The Parent’s guarantee shall be exclusively governed by the guarantee, a
form of which is attached hereto as Exhibit C (the “GUARANTEE”). This Bond is a
direct, unconditional, unsubordinated and unsecured obligation of the Issuer and
amounts owed under it shall rank pari passu and rateably without any preference
among themselves and equally with all other existing and future unsecured and
unsubordinated obligations of the Issuer but, in the event of a bankruptcy or
winding-up, save for such obligations that may be preferred by provisions of law
that are mandatory and of general application.

1. MATURITY. On December 31, 2013 (the “FINAL MATURITY DATE”), the Holder shall
surrender this Bond to the Issuer and the Issuer shall pay to the Holder an
amount in cash, subject to Section 4 hereof, representing (i) the Principal and
(ii) the Upside Amount (if any) calculated using the Exchange Rate as at the
Final Maturity Date. This Bond is a Zero Coupon Bond and the Principal shall not
bear interest, except pursuant to Section 17(b) in the case of a Late Charge (as
defined below).

2. PUT RIGHT. During the Conversion Period, the Holder may, at its option and
subject to the terms of Section 8 herein, put this Bond in full, and not in
part, to the Issuer for cash in an amount equal to the Principal upon giving
notice in the manner set forth in Section 2(a). During the Conversion Period, if
the Notional Share Value Amount converted into Euros using the Exchange Rate
exceeds the Principal, the Holder may, at its option and subject to the terms of
Section 8 herein, put this Bond in full, and not in part, to the Issuer for
cash, subject to Section 4 hereof, in an amount equal to (i) the Principal and
(ii) the Upside Amount using the Exchange Rate as at the Put Exercise Date upon
giving notice in the manner set forth in Section 2(a).



--------------------------------------------------------------------------------

(a) Put Notice. In order to exercise such right, the Holder must deliver a
written irrevocable notice (which shall be in substantially the form included in
Exhibit A hereto by letter, overnight courier, hand delivery, or facsimile
transmission of the exercise of such right (a “PUT NOTICE”)) to the Issuer at
any time prior to 5:00 p.m. (New York City time) on a Trading Day (the date on
which such notice is received by the Issuer is herein referred to as the “PUT
EXERCISE DATE”).

(b) Payment. Notwithstanding the Final Maturity Date and subject to the terms of
Section 8 herein, amounts payable in cash shall only be due 20 calendar days
following the Put Exercise Date and any Parent Class B Common Stock issued
pursuant to Section 4 shall be settled on the fifth Trading Day following the
Put Exercise Date.

3. OPTIONAL REDEMPTION. The Issuer may, at its option, redeem all but not only
some of the Principal of this Bond, if, during the Conversion Period, the parity
value of the Notional Initial Number of Shares on each of not less than 20
Trading Days in any period of 30 consecutive Trading Days ending not earlier
than 15 days prior to the giving of the relevant optional redemption notice (the
“REDEMPTION PARITY VALUE”), calculated using the Redemption Exchange Rate,
exceeds 140% of the Principal on such Trading Day (the “REDEMPTION CONDITIONS”).

(a) Redemption Notice. If the Redemption Conditions have been met, the Issuer
may deliver a written notice (which shall be in substantially the form included
in Exhibit B hereto and which may be delivered by letter, overnight courier,
hand delivery, facsimile transmission of the exercise of such right (a
“REDEMPTION NOTICE”) to the Holder.

(b) Payment. Within five Trading Days following delivery of a Redemption Notice,
the Issuer shall (A) pay the Principal in cash and (B) pay the Upside Amount, at
the Issuer’s option, either in (i) shares of Parent Class B Common Stock, the
number of shares of Parent Class B Common Stock calculated pursuant to the
Notional Cash Value the Trading Day prior to the issuance of a Redemption
Notice, or (ii) cash.

4. PARTIAL SHARE SETTLEMENT OPTION.

(a) Partial Share Settlement. Upon receipt by the Issuer of a Put Notice or at
the Final Maturity Date, the Issuer shall have the right to deliver to the
Holder in lieu of a portion of the cash otherwise deliverable on exercise of the
Put Right or on the Final Maturity Date that number of shares of Parent Class B
Common Stock equal to the Partial Share Settlement Amount (a “PARTIAL SHARE
SETTLEMENT”).

(b) Unregistered Shares. Subject to the Holder’s rights under the Registration
Rights Agreement, any share of Parent Class B Common Stock issued hereunder
shall not be registered under the Securities Act of 1933, as amended (the
“SECURITIES ACT”), or applicable state securities laws. As a consequence and
unless the shares of Parent Class B Common Stock are registered in accordance
with the Registration Rights Agreement, the shares of Parent Class B Common
Stock issued hereunder may not be offered for sale, sold, transferred or
assigned in the absence of (a) an effective registration statement under the
Securities Act or applicable state securities laws or (b) an opinion of counsel
in a generally acceptable form that registration is not required under the
Securities Act or applicable state securities laws or (ii) unless sold pursuant
to rule 144 under the Securities Act.

(c) Disputes. In the event of a dispute as to the number of shares of Parent
Class B Common Stock issuable to the Holder pursuant to sections 1, 2 or 3 of
this Bond, the Parent shall issue to the Holder the number of shares of Parent
Class B Common Stock not in dispute and resolve such dispute in accordance with
Section 16.

 

2



--------------------------------------------------------------------------------

5. EVENTS OF DEFAULT.

(a) Each of the following events shall constitute an “EVENT OF DEFAULT”:

(i) the Issuer defaults in the payment of any amount on this Bond when the same
becomes due and payable at its stated maturity, upon exercise of the Put Right,
upon Optional Redemption, upon declaration of acceleration or otherwise;

(ii) the Parent fails to comply with the provisions of this Bond other than
those addressed in clause (i) immediately above, and such failure continues for
90 days after the notice specified below;

(iii) the Issuer, the Parent or any of the Parent’s then existing significant
subsidiaries (as defined in Regulation S-X) defaults in respect of any payment
of any Debt in a principal amount exceeding $50,000,000 for borrowed money
(subject to the lapse of any applicable grace period);

(iv) the payment of any Debt for borrowed money of the Issuer, the Parent or any
of the Parent’s then existing significant subsidiaries (as defined in Regulation
S-X) in a principal amount exceeding $50,000,000 is accelerated as a result of
the failure of the Issuer, the Parent or any of the Parent’s significant
subsidiaries (as defined in Regulation S-X) to perform any covenant or agreement
applicable to such Debt, which acceleration is not rescinded or annulled;

(v) the Parent or the Issuer pursuant to or within the meaning of any Bankruptcy
Law applicable to it:

(A) commences a voluntary case;

(B) consents to the entry of an order for relief against it in an involuntary
case;

(C) consents to the appointment of a Bankruptcy Custodian of it or for any
substantial part of its property; or

(D) makes a general assignment for the benefit of its creditors;

or takes any comparable action under any foreign laws relating to insolvency and
applicable to it; or

(vi) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law applicable to the Parent or the Issuer that:

(A) is for relief against the Parent or the Issuer in an involuntary case;

(B) appoints a Bankruptcy Custodian of the Parent or the Issuer or for any
substantial part of its property; or

(C) orders the winding up or liquidation of the Parent or the Issuer;

 

3



--------------------------------------------------------------------------------

or any similar relief is granted under any foreign laws applicable to the Parent
or the Issuer and the order or decree remains unstayed and in effect for 60
days.

A default under Section 5(a)(iii) or 5(a)(iv) is not an Event of Default with
respect to this Bond until the Holder notifies the Issuer of the Default and the
Issuer does not cure such default within the time specified after receipt of
such notice. Such notice must specify the default, demand that it be remedied
and state that such notice is a “NOTICE OF DEFAULT.”

The Parent shall deliver to the Holder, within 30 days after the occurrence
thereof, written notice of any event which with the giving of notice or the
lapse of time would become an Event of Default under Section 5(a), its status
and what action the Issuer or the Parent is taking or proposes to take with
respect thereto.

(b) Acceleration. If an Event of Default specified in Section 5(a)(i) to
Section 5(a)(iv) occurs and is continuing with respect to this Bond the Holder,
in its discretion, by notice to the Issuer may declare the principal amount of
this Bond to be due and payable. Upon any declaration of the type described in
the previous sentence of this Section 5(b), such principal amount shall be due
and payable immediately. If an Event of Default specified in Section 5(a)(v) or
5(a)(vi) occurs and is continuing, the principal amount of this Bond shall
become and be immediately due and payable without any declaration or other act
on the part of the Holder. The Holder by written notice to the Issuer may
rescind an acceleration of this Bond and its consequences if the rescission
would not conflict with any judgment or decree and if all existing Events of
Default have been cured or waived except non-payment of the principal amount of
this Bond that has become due solely because of acceleration. No such rescission
shall affect any subsequent Event of Default or impair any right consequent
thereto.

(c) Other Remedies. If an Event of Default with respect to this Bond occurs and
is continuing, the Holder may in its discretion pursue any available remedy to
collect the payment of the Principal or to enforce the performance of any
provision of this Bond. A delay or omission by the Holder in exercising any
right or remedy accruing upon an Event of Default with respect to this Bond
shall not impair the right or remedy or constitute a waiver of or acquiescence
in the Event of Default. No remedy is exclusive of any other remedy. All
available remedies are cumulative.

(d) Waiver of Past Defaults. The Holder may waive an existing Event of Default
and its consequences. When an Event of Default is waived, it is deemed cured,
but no such waiver shall extend to any subsequent or other Event of Default or
impair any consequent right.

(e) Waiver of Stay or Extension Laws. The Issuer (to the extent it may lawfully
do so) shall not at any time insist upon, or plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay or extension law wherever
enacted, now or at any time hereafter in force, which may affect the covenants
or the performance of this Bond; and the Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and shall not hinder, delay or impede the execution of any power herein
granted to the Holder, but shall suffer and permit the execution of every such
power as though no such law had been enacted.

6. EFFECT OF RECLASSIFICATION, CONSOLIDATION, MERGER OR SALE. If any of the
following shall occur prior to the earliest of the Final Maturity Date, or any
settlement following the Put Exercise Date or delivery of a Redemption Notice,
namely: (a) any

 

4



--------------------------------------------------------------------------------

reclassification or change of shares of Parent Class B Common Stock issuable in
connection with this Bond (other than a change in par value, or from par value
to no par value, or from no par value to par value, or as a result of a
subdivision or combination, or any other change for which an adjustment is
provided in Section 21(u)); (b) any consolidation or merger or combination to
which the Parent is a party other than a merger in which the Parent is the
continuing corporation and which does not result in any reclassification of, or
change (other than in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination) in,
outstanding shares of Parent Class B Common Stock; or (c) any sale or conveyance
as an entirety or substantially as an entirety of the property and assets of the
Parent, directly or indirectly, to any person, (each a “QUALIFYING FUNDAMENTAL
CHANGE”), then the Holder shall have the right to put this Bond to the Issuer,
or such successor, purchasing or transferee corporation, as the case may be, for
cash, subject to Section 4, in an amount equal to (i) the principal, (ii) the
Upside Amount (if any) and (iii) the market value of the Additional Shares (as
defined below). In order to exercise such right, the Holder must deliver a Put
Notice pursuant to section 2(a) of this Bond. The provisions of this Section 6
and Section 8 shall similarly apply to successive Qualifying Fundamental
Changes.

If a Holder elects to put this Bond pursuant to this Section 6 in connection
with a Qualifying Fundamental Change, the additional number of shares of Class B
Common Stock (the “ADDITIONAL SHARES”) shall be determined by reference to the
table attached as Appendix A hereto. The adjustment provided for in this
Section 6 shall only be made if and only if the Holder delivers a Put Notice to
the Issuer in connection with such Qualifying Fundamental Change and shall not
otherwise be effective. A Put Notice shall be considered to be “in connection
with” a given Qualifying Fundamental Change if such Put Notice is delivered at
any time from or after the date which is 40 days prior to the anticipated
effective time of any Qualifying Fundamental Change as announced by the Parent,
which announcement must occur, to the extent practicable, not earlier than 70
days nor later than 40 days prior to such anticipated effective time, until 5:00
p.m. (New York City time) on the 30th Trading Day after the effective date of
such Qualifying Fundamental Change (or the date on which the Company announces
that such Qualifying Fundamental Change will not take place).

The adjustment provided for in this Section 6 shall be made only if the
Qualifying Fundamental Change actually occurs or becomes effective.

7. VOTING RIGHTS. The Holder shall have no voting or other rights as a
stockholder in either the Issuer or the Parent as the holder of this Bond,
except as required by law, including but not limited to the Delaware General
Corporation Law, and as expressly provided in this Bond.

8. PAYMENT REDUCTION. The Issuer may withhold any amount in Principal due to the
Holder under this Bond up to the amount of damages claimed by the Parent or any
of its subsidiaries pursuant to Section 22.3 of the Share Purchase Agreement and
Section 16.2 of the Management Warranty Deed (the “REDUCTION AMOUNT”). Any
Reduction Amount shall become payable promptly only after final resolution of
such Reduction Amount in favor of the Holder in accordance with the terms and
conditions of the Share Purchase Agreement or the Management Warranty Deed, as
the case may be. In case such Reduction Amount is resolved in favor of the
Issuer, the Parent or any of its affiliates, the Principal of this Bond shall be
permanently reduced by such Reduction Amount (the “REDUCED PRINCIPAL”). During
the pendency of any dispute as to any Reduction Amount, the Notional Initial
Number of Shares shall be adjusted pursuant to Section 21(u)(i), and any payment
of Principal under this Bond shall include only Reduced Principal.

9. TRANSFER. This Bond may not be transferred by the Holder without the consent
of the Issuer and the Parent.

 

 

5



--------------------------------------------------------------------------------

10. REISSUANCE OF THIS BOND.

(a) Transfer. If this Bond is to be transferred pursuant to Section 9 herein,
the Holder shall surrender this Bond to the Issuer, whereupon the Issuer will
forthwith issue and deliver upon the order of the Holder, a new Bond (in
accordance with Section 10(d)), registered as the Holder may request,
representing the outstanding Principal being transferred by the Holder and, if
less than the entire outstanding Principal is being transferred, a new Bond (in
accordance with Section 10(d)) to the Holder representing the outstanding
Principal not being transferred. The Holder and any assignee, by acceptance of
this Bond, acknowledge and agree that, by reason of the provisions of this
Section 10(a) the outstanding Principal represented by this Bond may be less
than the Principal stated on the face of this Bond.

(b) Lost, Stolen or Mutilated Bond. Upon receipt by the Issuer of evidence
reasonably satisfactory to the Issuer of the loss, theft, destruction or
mutilation of this Bond, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Issuer in customary form and,
in the case of mutilation, upon surrender and cancellation of this Bond, the
Issuer shall execute and deliver to the Holder a new Bond (in accordance with
Section 10(d)) representing the outstanding Principal.

(c) Bond Exchangeable for Different Denominations. With written consent of the
Issuer, this Bond is exchangeable, upon the surrender hereof by the Holder at
the principal office of the Issuer, for a new Bond (in accordance with
Section 10(d) and in principal amounts of at least €100,000) representing in the
aggregate the outstanding Principal of this Bond, and each such new Bond will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.

(d) Issuance of New Bond. Whenever the Issuer is required to issue a new Bond
pursuant to the terms of this Bond, such new Bond (i) shall be of like tenor
with this Bond; (ii) shall represent, as indicated on the face of such new Bond
or Bonds, the Principal remaining outstanding (or in the case of a new Bond
being issued pursuant to Section 10(a) or Section 10(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Bond issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Bond immediately prior to such
issuance of new Bond); (iii) shall have an issuance date, as indicated on the
face of such new Bond which is the same as the Issuance Date of this Bond; and
(iv) shall have the same rights and conditions as this Bond.

11. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Bond shall be cumulative and in addition
to all other remedies available under this Bond, the Share Purchase Agreement,
the Management Warranty Deed and the Registration Rights Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the Holder’s right to pursue actual and
consequential damages for any failure by the Issuer or the Parent to comply with
the terms of this Bond. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Issuer or the Parent (or the
performance thereof).

12. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Bond is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Bond or to enforce the provisions of this Bond or
(b) there occurs any bankruptcy, reorganization, receivership

 

6



--------------------------------------------------------------------------------

of the Issuer or other proceedings affecting Issuer creditors’ rights and
involving a claim under this Bond, then the Issuer shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including but
not limited to attorneys’ fees and disbursements.

13. CONSTRUCTION; HEADINGS. This Bond shall be deemed to be jointly drafted by
the Issuer, the Parent and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Bond are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Bond.

14. AMENDMENT. This Bond can only be amended by written agreement between the
Holder, the Issuer and the Parent.

15. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

16. DISPUTE RESOLUTION. In the case of a dispute as to the determination of any
calculation hereunder, the Issuer shall submit the disputed determinations or
arithmetic calculations via facsimile within three Trading Days of receipt or
issuance of a Put Notice or Redemption Notice giving rise to such dispute, as
the case may be, to the Holder. If the Holder and the Issuer are unable to agree
upon such determination or calculation within one Trading Day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Issuer shall, within three Trading Days submit via facsimile the disputed
determination of the Volume Weighted Average Price, Notional Cash Value or any
other calculation hereunder to an independent, reputable investment bank
selected by the Issuer and approved by the Holder. The Issuer, at the Issuer’s
expense, shall cause the investment bank to perform the determinations or
calculations and notify the Issuer and the Holder of the results no later than
five Trading Days from the time it receives the disputed determinations or
calculations. Such investment bank’s determination or calculation, as the case
may be, shall be binding upon all parties absent demonstrable error.

17. NOTICES; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Bond, unless
otherwise provided herein, such notice shall be given in accordance with
Section 19 of the Share Purchase Agreement. The Issuer shall provide the Holder
with prompt written notice of all actions taken pursuant to this Bond, including
in reasonable detail a description of such action and the reason therefore.

(b) Payments. Whenever any payment of cash is to be made by the Issuer to any
Person pursuant to this Bond, such payment shall be made in Euros by a check
drawn on the account of the Issuer and sent via overnight courier service to
such Person at such address as previously provided to the Issuer in writing
(which address, in the case of the Holder, shall initially be as set forth in
Section 19 of the Share Purchase Agreement); provided that the Holder may elect
to receive a payment of cash via wire transfer of immediately available funds by
providing the Issuer with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Bond is due on any day which is not a Trading Day, the same
shall instead be due on the next succeeding day which is a Trading Day. Any
amount due under this Bond which is not paid when due shall result in a late
charge being incurred and payable by the Issuer in an amount equal to interest
on such amount at the rate of 4% per annum, being the cost of funds to the
Holder, from the date such amount was due until the same is paid in full (“LATE
CHARGE”). If the Issuer elects to settle any amount shares of Parent Class B
Common Stock pursuant to Section 4, the number of shares due to the Holder shall
be increased by such number of shares to reflect any Late Charge due to the
Holder.

 

7



--------------------------------------------------------------------------------

18. CANCELLATION. After all Principal and other amounts at any time owed on this
Bond has been paid in full, this Bond shall automatically be deemed cancelled,
shall be surrendered to the Issuer for cancellation and shall not be reissued.

19. WAIVER OF NOTICE. To the extent permitted by law, the Issuer hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Bond, the
Share Purchase Agreement, the Management Warranty Deed and the Registration
Rights Agreement.

20. GOVERNING LAW. This Bond shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Bond shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other the
State of New York.

21. CERTAIN DEFINITIONS. For purposes of this Bond, the following terms shall
have the following meanings:

(a) “BANKRUPTCY CUSTODIAN” means any receiver, interim receiver, receiver and
manager, trustee, assignee, liquidator, custodian or similar official under any
Bankruptcy Law.

(b) “BANKRUPTCY LAW” means the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), Title 11 of the United States
Code, or any similar Canadian or United States federal, state, or provincial law
for the relief of debtors.

(c) “BLOOMBERG” means the Bloomberg Information Service or any successor
thereto.

(d) “BUSINESS DAY” means any day other than (x) a Saturday, (y) a Sunday or
(z) a day on which state or federally chartered banking institutions in New
York, New York are not required to be open.

(e) “CAPITAL STOCK” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, but excluding any debt securities
convertible into such equity.

(f) “CLOSING SALE PRICE” of the Parent Class B Common Stock means, as of any
date of determination, the closing per share sale price (or, if no such closing
sale price is reported on such day, the average of the bid and asked prices or,
if more than one in either case, the average of the average bid and the average
asked prices) at 4:00 p.m. (New York City time) on such date as reported in
composite transactions for the principal U.S. national or regional securities
exchange on which the Parent Class B Common Stock is traded or, if the Parent
Class B Common Stock is not listed on a U.S. national or regional securities
exchange, as reported by the National Quotation Bureau Incorporated.

(g) “CONVERSION PREMIUM” means 115%.

 

8



--------------------------------------------------------------------------------

(h) “CONVERSION PERIOD” means the period from and including the First Redemption
Date to and including December 19, 2013.

(i) “CURRENT MARKET PRICE” means, with respect to any date of determination, the
Closing Sale Price per share of Parent Class B Common Stock on the date of
determination.

(j) “DEBT” means, with respect to any Person:

(i) indebtedness for money borrowed of such Person, whether outstanding on the
date of this Bond or thereafter incurred; and

(ii) indebtedness evidenced by notes, debentures, bonds or other similar
instruments for the payment of which such Person is responsible or liable.

The amount of indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above and the
amount of any contingent obligation at such date that would be classified as
indebtedness in accordance with GAAP; provided, however, that in the case of
indebtedness sold at a discount, the amount of such indebtedness at any time
will be the accreted value thereof at such time.

(k) “DIVIDEND ADJUSTMENT AMOUNT” means the full amount of the dividend or
distribution to the extent payable in cash applicable to one share of the Parent
Class B Common Stock less the Dividend Threshold Amount.

(l) “DIVIDEND THRESHOLD AMOUNT” means $0.32 per share of Parent Class B Common
Stock per Quarter in the case of regular cash dividends, adjusted in a manner
proportional to adjustments made to the Notional Initial Number of Shares other
than pursuant to Section 21(u)(v) or 21(u)(vi) and to account for any change in
the frequency of payment of regular Cash dividends, and $0.00 in all other
cases.

(m) “EURO” means the currency introduced on January 1, 1999 at the start of the
third stage of European Economic and Monetary Union pursuant to the treaty
establishing the European Community, as amended.

(n) “EXCHANGE RATE” means, at any time this Bond calls for a conversion between
U.S. dollars and Euros, the average of the closing exchange rates quoted by
Bloomberg on each of the previous 5 Trading Days prior to the day such
calculation is made.

(o) “FIRST REDEMPTION DATE” means March 14, 2013.

(p) “INITIAL CONVERSION PRICE” means $51.6789.

(q) “MANAGEMENT WARRANTY DEED” means that certain management warranty deed,
dated as of April 3, 2012, by and among the management warrantors named therein,
Starbev L.P. and Molson Coors Holdco – 2 Inc.

(r) “MARKET DISRUPTION EVENT” means the occurrence or existence for more than
one half hour period in the aggregate on any Trading Day for the Class B Common
Stock of any suspension or limitation imposed on trading, by reason of movements
in price exceeding limits permitted by the New York Stock Exchange or otherwise,
in the Class B Common Stock or in any options, contracts or future contracts
relating to the Class B Common Stock, and such suspension or limitation occurs
or exists at any time before 1:00 p.m. (New York City time) on such day.

 

9



--------------------------------------------------------------------------------

(s) “NOTIONAL CASH VALUE” means, on any given date, the average volume weighted
market price per share in U.S. dollars of the Parent Class B Common Stock for
the five Trading Days ending on the date prior thereto.

(t) “NOTIONAL SHARE VALUE AMOUNT” means the aggregate Notional Cash Value of the
Notional Initial Number of Shares.

(u) “NOTIONAL INITIAL NUMBER OF SHARES” means 12,894,044 shares of Parent Class
B Common Stock, as adjusted from time to time by the Issuer as follows:

(i) In case there is Reduced Principal pursuant to Section 8, the Notional
Initial Number of Shares shall be reduced by multiplying the Notional Initial
Number of Shares by a fraction,

A. the numerator of which shall be the Reduced Principal

B. the denominator of which shall be the Principal.

(ii) In case the Parent shall (i) pay a dividend on its Parent Class B Common
Stock in shares of Parent Class B Common Stock, (ii) make a distribution on its
Parent Class B Common Stock in shares of Parent Class B Common Stock,
(iii) subdivide its outstanding Parent Class B Common Stock into a greater
number of shares, or (iv) combine its outstanding Parent Class B Common Stock
into a smaller number of shares, the Notional Initial Number of Shares in effect
immediately prior thereto shall be adjusted so that the Holder of this Bond
shall be entitled to receive that number of shares of Parent Class B Common
Stock which it would have owned had payment of such Parent Class B Common Stock
occurred immediately prior to the record date of such event or the happening of
such event. An adjustment made pursuant to this Section 21(u)(ii) shall become
effective on the “ex” date in the case of a dividend or distribution and shall
become effective immediately after the effective date in the case of subdivision
or combination. If any dividend or distribution of the type described in this
Section 21(u)(ii) is declared but not actually paid or made, the Notional
Initial Number of Shares shall again be adjusted to the Notional Initial Number
of Shares that would have been in effect if such dividend or distribution had
not been declared. For the purposes hereof, the term “ex” date, when used with
respect to any dividend or distribution, means the first date on which the
Parent Class B Common Stock trades, regular way, on the relevant exchange or in
the relevant market from which the sale price was obtained without the right to
receive such dividend or distribution.

(iii) In case the Parent shall issue rights or warrants to all or substantially
all holders of its Parent Class B Common Stock entitling them for a period of
not more than 60 days to subscribe for or purchase shares of Parent Class B
Common Stock (or securities convertible into Parent Class B Common Stock) at a
price per share (or having a conversion price per share) less than the Current
Market Price per share of Parent Class B Common Stock on the Trading Day
immediately preceding the “ex” date for such issuance, the Notional Initial
Number of Shares shall be adjusted so that the Notional Initial Number of Shares
on the “ex” date shall equal the number of shares determined by dividing the
Notional Initial Number of Shares in effect immediately prior to such “ex” date
by a fraction,

 

10



--------------------------------------------------------------------------------

A. the numerator of which shall be the number of shares of Parent Class B Common
Stock outstanding immediately prior to such “ex” date plus the number of shares
which the aggregate offering price of the total number of shares of Parent Class
B Common Stock so offered (or the aggregate conversion price of the convertible
securities so offered, which shall be determined by multiplying the number of
shares of Parent Class B Common Stock issuable upon conversion of such
convertible securities by the conversion price per share of Parent Class B
Common Stock pursuant to the terms of such convertible securities) would
purchase at the Current Market Price per share of Parent Class B Common Stock on
the Trading Day immediately preceding such “ex” date, and

B. the denominator of which shall be the number of shares of Parent Class B
Common Stock outstanding on such record date plus the number of additional
shares of Parent Class B Common Stock offered (or into which the convertible
securities so offered are convertible). Such adjustment shall be made
successively whenever any such rights or warrants are issued and shall become
effective on such “ex” date.

If at the end of the period during which such rights or warrants are exercisable
not all rights or warrants shall have been exercised or distributed, the
adjusted Notional Initial Number of Shares shall be immediately readjusted to
what it would have been based upon the number of additional shares of Parent
Class B Common Stock actually issued (or the number of shares of Parent Class B
Common Stock issuable upon conversion of convertible securities actually
issued).

(iv) In case the Parent shall distribute to all or substantially all holders of
its Parent Class B Common Stock any shares of Capital Stock of the Parent (other
than Parent Class B Common Stock), evidences of Debt or other non-cash assets
(including securities of any Person other than the Parent but excluding
(1) dividends or distributions paid exclusively in cash referred to in
Section 21(u)(v) or (2) dividends or distributions referred to in
Section 21(u)(ii)), or shall distribute to all or substantially all holders of
its Parent Class B Common Stock rights or warrants to subscribe for or purchase
any of its securities (excluding those rights and warrants referred to in
Section 21(u)(iii) and also excluding the distribution of rights to all or
substantially all holders of Parent Class B Common Stock pursuant to the
adoption of a stockholder rights plan or the detachment of such rights under the
terms of such stockholder rights plan), then in each such case the Notional
Initial Number of Shares shall be adjusted so that the Notional Initial Number
of Shares on the “ex” date for such distribution shall equal the number of
shares determined by dividing the current Notional Initial Number of Shares by a
fraction,

A. the numerator of which shall be the Current Market Price per share of the
Parent Class B Common Stock on the Trading Day immediately preceding such “ex”
date less the fair market value on such Trading Day (as determined by the Board
of Directors, whose determination shall be conclusive evidence of such fair
market value and which shall be evidenced by an Officers’ Certificate delivered
to the Holder) of the portion of the Capital

 

11



--------------------------------------------------------------------------------

Stock, evidences of Debt or other non-cash assets so distributed or of such
rights or warrants applicable to one share of Parent Class B Common Stock
(determined on the basis of the number of shares of Parent Class B Common Stock
outstanding on the Trading Day immediately preceding such “ex” date), and

B. the denominator of which shall be the Current Market Price per share of the
Parent Class B Common Stock on the Trading Day immediately preceding such “ex”
date.

Such adjustment shall be made successively whenever any such distribution is
made and shall become effective immediately after the record date for the
determination of stockholders entitled to receive such distribution.

In the event the then fair market value (as so determined) of the portion of the
Capital Stock, evidences of Indebtedness or other non-cash assets so distributed
or of such rights or warrants applicable to one share of Class B Common Stock is
equal to or greater than the Current Market Price per share of the Class B
Common Stock on the Trading Day immediately preceding such “ex” date, in lieu of
the foregoing adjustment, adequate provision shall be made so that each holder
of a Security shall have the right to receive upon conversion the amount of
Capital Stock, evidences of Indebtedness or other non-cash assets so distributed
or of such rights or warrants such holder would have received had such holder
converted each Security immediately prior to the record date for such
distribution. In the event that such dividend or distribution is not so paid or
made, the Notional Initial Number of Shares shall again be adjusted to be the
Notional Initial Number of Shares which would then be in effect if such dividend
or distribution had not been declared. If the Board of Directors determines the
fair market value of any distribution for purposes of this Section 21(u)(iv) by
reference to the actual or when issued trading market for any securities, it
must in doing so consider the prices in such market over the same period used in
computing the Current Market Price of the Parent Class B Common Stock.

In the event that the Parent implements a preferred shares rights plan (“RIGHTS
PLAN”), upon transfer of any Parent Class B Common Stock to the Holder or cash
in lieu thereof, to the extent that the Rights Plan has been implemented and is
still in effect upon such transfer, the Holder will receive either (i) in
addition to the Parent Class B Common Stock paid pursuant to the Partial Share
Settlement Option hereto, the rights described therein (whether or not the
rights have separated from the Parent Class B Common Stock at the time of
conversion), subject to the limitations set forth in the Rights Plan or
(ii) cash in an amount equal to the fair market value thereof. Any distribution
of rights or warrants pursuant to a Rights Plan complying with the requirements
set forth in the immediately preceding sentence of this paragraph shall not
constitute a distribution of rights or warrants pursuant to this
Section 21(u)(iv).

Rights or warrants distributed by the Parent to all or substantially all holders
of Parent Class B Common Stock entitling the holders thereof to subscribe for or
purchase shares of the Parent’s Capital Stock (either initially or under certain
circumstances), which rights or warrants, until the occurrence of a specified
event or events (“TRIGGER EVENT”): (A) are deemed to be transferred with such
shares of Parent Class B Common Stock; (B) are not exercisable; and (C) are also
issued in respect of future issuances of Parent Class B Common Stock, shall be
deemed not to have been distributed for purposes

 

12



--------------------------------------------------------------------------------

of this Section 21(u) (and no adjustment to the Notional Initial Number of
Shares under this Section 21(u) will be required) until the occurrence of the
earliest Trigger Event, whereupon such rights and warrants shall be deemed to
have been distributed and an appropriate adjustment (if any is required) to the
Notional Initial Number of Shares shall be made under this Section 21(u)(iv). If
any such right or warrant, including any such existing rights or warrants
distributed prior to the date of this Bond, are subject to events, upon the
occurrence of which such rights or warrants become exercisable to purchase
different securities, evidences of Indebtedness or other assets, then the date
of the occurrence of any and each such event shall be deemed to be the date of
distribution and record date with respect to new rights or warrants with such
rights (and a termination or expiration of the existing rights or warrants
without exercise by any of the holders thereof). In addition, in the event of
any distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in the preceding sentence) with
respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to the Notional Initial Number of Shares under
this Section 21(u) was made, (1) in the case of any such rights or warrants
which shall all have been redeemed or repurchased without exercise by any
holders thereof, the Notional Initial Number of Shares shall be readjusted upon
such final redemption or repurchase to give effect to such distribution or
Trigger Event, as the case may be, as though it were a cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Parent Class B Common Stock with respect to such rights or warrants (assuming
such holder had retained such rights or warrants), made to all holders of Parent
Class B Common Stock as of the date of such redemption or repurchase, and (2) in
the case of such rights or warrants which shall have expired or been terminated
without exercise by any holders thereof, the Notional Initial Number of Shares
shall be readjusted as if such rights and warrants had not been issued.

(v) In case the Parent shall, by dividend or otherwise, at any time distribute
(a “TRIGGERING DISTRIBUTION”) to all or substantially all holders of its Parent
Class B Common Stock Cash dividends and other cash distributions (other than
(x) distributions described in 21(u)(vi) below, (y) any dividend or distribution
in connection with liquidation, dissolution or winding up or (z) any regular
quarterly cash dividend on Parent Class B Common Stock to the extent that the
aggregate amount of such cash dividend per share of the Parent Class B Common
Stock does not exceed the Dividend Threshold Amount (subject to adjustment)),
the Notional Initial Number of Shares shall be adjusted so that the same shall
equal the number of shares determined by dividing such Notional Initial Number
of Shares in effect on the Trading Day immediately preceding the “ex” date with
respect to such cash dividend or distribution by a fraction,

A. the numerator of which shall be the Current Market Price per share of the
Parent Class B Common Stock as of the Trading Day immediately preceding the “ex”
date with respect to the dividend or distribution less the Dividend Adjustment
Amount, and

B. the denominator of which shall be such Current Market Price per share of the
Parent Class B Common Stock as of the Trading Day immediately preceding the “ex”
date with respect to the dividend or distribution.

Such adjustment shall become effective immediately prior to the opening of
business on the “ex” date for such dividend or distribution; provided, however,
that, in the event the

 

13



--------------------------------------------------------------------------------

portion of the Triggering Distribution applicable to one share of Parent Class B
Common Stock is equal to or greater than the Current Market Price on such record
date, in lieu of the foregoing adjustment, adequate provision shall be made so
that each Holder shall have the right to receive the amount of cash such Holder
would have received had such Holder received Parent Class B Common Stock
pursuant to the Partial Share Settlement Option immediately prior to the record
date for such dividend or distribution. In the event that such dividend or
distribution is not so paid or made, the Notional Initial Number of Shares shall
again be adjusted to be the Notional Initial Number of Shares that would then be
in effect if such dividend or distribution had not been declared.

(vi) In case any tender offer made by the Parent or any of its subsidiaries for
Parent Class B Common Stock shall expire and such tender offer (as amended upon
the expiration thereof) shall involve the payment of aggregate consideration in
an amount (determined as the sum of the aggregate amount of cash consideration
and the aggregate fair market value (as determined by the Board of Directors,
whose determination shall be conclusive evidence thereof and which shall be
evidenced by an Officers’ Certificate delivered to the Holder) of any other
consideration) that exceeds an amount equal to the Current Market Price per
share of Parent Class B Common Stock as of the last date (the “EXPIRATION DATE”)
tenders could have been made pursuant to such tender offer (as it may be
amended) (the last time at which such tenders could have been made on the
Expiration Date is hereinafter called the “EXPIRATION TIME”), then, immediately
prior to the opening of business on the day after the Expiration Date, the
Notional Initial Number of Shares shall be adjusted so that the same shall equal
the number of shares determined by dividing the Notional Initial Number of
Shares in effect immediately prior to 5:00 p.m. (New York City time) on the
Expiration Date by a fraction,

A. the numerator of which shall be the product of the number of shares of Parent
Class B Common Stock outstanding (including tendered shares but excluding any
shares held in the treasury of the Parent) immediately before the Expiration
Time multiplied by the Current Market Price per share of the Parent Class B
Common Stock on the Trading Day next succeeding the Expiration Date and

B. the denominator of which shall be the sum of (x) the aggregate consideration
(determined as aforesaid) payable to stockholders based on the acceptance (up to
any maximum specified in the terms of the tender offer) of all shares validly
tendered and not withdrawn as of the Expiration Time (the shares deemed so
accepted, up to any such maximum, being referred to as the “PURCHASED SHARES”)
and (y) the product of the number of shares of Parent Class B Common Stock
outstanding (less any Purchased Shares and excluding any shares held in the
treasury of the Parent) immediately after the Expiration Time and the Current
Market Price per share of Parent Class B Common Stock on the Trading Day next
succeeding the Expiration Date.

In the event that the Parent is obligated to purchase shares pursuant to any
such tender offer, but the Parent is permanently prevented by applicable law
from effecting any or all such purchases or any or all such purchases are
rescinded, the Notional Initial Number of Shares shall again be adjusted to be
the Notional Initial Number of Shares which would have been in effect based upon
the number of shares actually purchased. If the application of this
Section 21(u)(vi) to any tender offer would result in a decrease in the Notional
Initial Number of Shares, no adjustment shall be made for such tender offer
under this Section 21(u)(vi).

 

14



--------------------------------------------------------------------------------

For purposes of this Section 21(u)(vi), the term “tender offer” shall mean and
include both tender offers and exchange offers, all references to “purchases” of
shares in tender offers (and all similar references) shall mean and include both
the purchase of shares in tender offers and the acquisition of shares pursuant
to exchange offers, and all references to “tendered shares” (and all similar
references) shall mean and include shares tendered in both tender offers and
exchange offers.

(vii) No Adjustment.

A. Notwithstanding the provisions of Section 21(u)(i) to 21(u)(vi), no
adjustment in the Notional Initial Number of Shares shall be required unless the
adjustment would result in a change of at least 1% in the Notional Initial
Number of Shares as last adjusted; provided, however, that any adjustments which
by reason of this Section 21(u)(vii) are not required to be made shall be
carried forward and taken into account in any subsequent adjustment, regardless
of whether the aggregate adjustment is less than 1%, within one year of the
first such adjustment carried forward, upon required purchases of this Bond in
connection with the Put Right and five Business Days prior to the Final Maturity
Date. All calculations under this Section 21(u) shall be made to the nearest
one-hundredth of a share, as the case may be, with any fractional shares paid in
cash.

B. Except as otherwise provided herein, no adjustment need be made for issuances
of Parent Class B Common Stock pursuant to a Parent plan for reinvestment of
dividends or interest or for a change in the par value or a change to no par
value of the Parent Class B Common Stock.

C. No adjustment to the Notional Initial Number of Shares will be required in
respect of any transaction that the Holder will participate in without
conversion of this Bond.

(viii) Adjustment for Tax Purposes. The Parent shall be entitled to make such
reductions in the Notional Initial Number of Shares, for the remaining term of
this Bond or any shorter term, in addition to those required by this
Section 21(u), as the Board of Directors may determine to be advisable in order
to avoid or diminish any tax to any holders of shares of Parent Class B Common
Stock or rights to purchase Parent Class B Common Stock resulting from any stock
dividends, subdivisions of shares, distributions of rights or warrants to
purchase or subscribe for stock or securities, distributions of securities
convertible into or exchangeable for stock hereafter made by the Parent to its
stockholders or from any event treated as such for income tax purposes.

(ix) Notice of Certain Transactions. In the event that (1) the Parent takes any
action which would require an adjustment in the Notional Initial Number of
Shares; (2) the Parent consolidates or merges with, or transfers all or
substantially all of its property and assets to, another corporation and
stockholders of the Parent must approve the transaction; or (3) there is a
dissolution or liquidation of the Parent, the Issuer shall mail to the Holder a
notice stating the proposed record or effective date, as the case may be, and
mail the notice at least 10 days before such date; provided, further, that upon

 

15



--------------------------------------------------------------------------------

occurrence of an event referred to in clause (1) of this Section 21(u)(ix), the
Issuer shall mail to the Holder an Officers’ Certificate briefly stating the
facts requiring the adjustment and the manner of computing it. Failure to mail
such notice or any defect therein shall not affect the validity of any
transaction referred to in clause (1), (2) or (3) of this Section 21(u)(ix).

(v) “OFFICER’S CERTIFICATE” means a certificate signed by one officer of the
Issuer;

(w) “PARENT CLASS B COMMON STOCK” means (i) the Parent’s Class B Common Stock,
par value $0.01 per share, and (ii) any Capital Stock resulting from a
reclassification of such Parent Class B Common Stock.

(x) “PARTIAL SHARE SETTLEMENT AMOUNT” shall be determined by dividing the Upside
Amount by the Notional Cash Value.

(y) “PERSON” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(z) “QUARTER” means any fiscal quarter for the Parent.

(aa) “REDEMPTION EXCHANGE RATE” means the closing exchange rates quoted by
Bloomberg for each Trading Day used to calculate the Redemption Parity Value at
any given time.

(bb) “REGISTRATION RIGHTS AGREEMENT” means that certain registration rights
agreement between the Parent, the Issuer and the Holder relating to the
registration of the resale of the shares of Parent Class B Common Stock issuable
upon conversion of this Bond.

(cc) “SHARE PURCHASE AGREEMENT” means the share purchase agreement dated 3 April
2012 between Molson Coors Holdco-2, Inc., the Parent and the Holder (as amended
and modified by that certain Amendment and Novation Agreement, dated 14 June
2012, by and between Molson Coors Holdco 2 LLC (formerly known as Molson Coors
Holdco – 2 Inc.), a Delaware limited liability company, Molson Coors Netherlands
B.V., a private company with limited liability (in Dutch: ‘besloten vennootschap
met beperkte aansprakelijkheid’) incorporated under the laws of the Netherlands,
the Parent, the Holder and the individuals executing such Amendment and Novation
Agreement) pursuant to which the Issuer issued this Bond and the Parent issued
the Guarantee.

(dd) “TRADING DAY” means a day on which (i) there is no Market Disruption Event
and (ii) the New York Stock Exchange or, if the Parent Class B Common Stock is
not listed on the New York Stock Exchange, the principal other U.S. national or
regional securities exchange on which the Parent Class B Common Stock is then
listed is open for trading or, if the Parent Class B Common Stock is not so
listed, any Business Day. A “Trading Day” only includes those days that have a
scheduled closing time of 4:00 p.m. (New York City time) or the then standard
closing time for regular trading on the relevant exchange or trading system.

(ee) “UPSIDE AMOUNT” means the positive difference, if any, of (i) the Notional
Share Value Amount converted into Euros at the Exchange Rate over (ii) the
principal amount of this Bond.

 

16



--------------------------------------------------------------------------------

(ff) “VOLUME WEIGHTED AVERAGE PRICE” means per share of Class B Common Stock on
any Trading Day means the volume weighted average price on the principal
exchange or over-the-counter market on which the Class B Common Stock is then
listed or traded, from 9:30 a.m. to 4:00 p.m. (New York City time) on that
Trading Day as displayed under the heading “Bloomberg VWAP” on Bloomberg page
TAP.N <equity> AQR or any successor thereto, or if such Volume Weighted Average
Price is not available, the Board of Directors’ reasonable, good faith estimate
of the volume weighted average price of the shares of Class B Common Stock on
such Trading Day (whose determination shall be conclusive evidence of such
Volume Weighted Average Price and which shall be evidenced by an Officers’
Certificate delivered to the Holder). If the Issuer and the Holder are unable to
agree upon the fair market value of such security, then such dispute shall be
resolved pursuant to Section 16. All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during applicable calculation period.

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer, Parent and Holder have each caused this Bond to
be duly executed as of the Date of Issuance set out above.

 

MOLSON COORS HOLDCO, INC. By:   /s/ E. Lee Reichert   Name:   E. Lee Reichert  
Title:     Assistant Secretary and                 Deputy General Counsel MOLSON
COORS BREWING COMPANY By:  

/s/ Samuel D. Walker

  Name:   Samuel D. Walker   Title:     Chief Legal and People Officer  
              and Secretary STARBEV L.P. By:   STARBEV GP LIMITED Title:  
General Partner By:  

/s/ Carl Hansen

  Name:   Carl Hansen   Title:     Director

 

18



--------------------------------------------------------------------------------

EXHIBIT A

STARBEV L.P. PUT NOTICE

Reference is made to the Convertible Bond (the “BOND”) issued to STARBEV L.P.
(the “Holder”) by MOLSON COORS HOLDCO, INC. (the “ISSUER”) on June 15, 2012. In
accordance with and pursuant to the terms of the Bond, the Holder hereby elects
to exercise its Put Right (as defined in the Bond) of the Bond indicated below
into cash and, if applicable, Class B Common Stock (the “CLASS B COMMON STOCK”),
of MOLSON COORS BREWING COMPANY (the “PARENT”) as of the date specified below.

 

Put Exercise Date:

 

Principal to be repaid:

 

Upside Amount (as defined in the Bond):

Please issue a check drawn on an account of the Issuer, and, if applicable, any
Parent Class B Common Stock into which the Bond is being converted in the
following name and to the following address:

 

Issue to:

 

Facsimile Number:                                                   
Authorization: Starbev L.P. By:                           
                                                 
Title:                                                                          
Dated:                                                                        

Account Number:                                          
                           (if electronic book entry transfer)

Transaction Code Number:                                          
                       (if electronic book entry transfer)

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

MOLSON COORS HOLDCO INC. REDEMPTION NOTICE

Reference is made to the Convertible Bond (the “BOND”) issued to STARBEV L.P.
(the “Holder”) by MOLSON COORS HOLDCO, INC. (the “ISSUER”) on June 15, 2012. In
accordance with and pursuant to the terms of the Bond, the Issuer hereby elects
to exercise its option to redeem the Bond for cash and, if applicable, Class B
Common Stock (the “CLASS B COMMON STOCK”), of MOLSON COORS BREWING COMPANY (the
“PARENT”) as of the date specified below.

 

Redemption Notice Date: Principal to be repaid:

Upside Amount (in Euros) or Partial Share Settlement Amount (in Shares) (each,
as defined in the Bond):

 

Authorization: Molson Coors Holdco, Inc. By:                           
                                                 
Title:                                                                          
Dated:                                                                        

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF PARENT GUARANTEE

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION OF COUNSEL IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT.

Section 1 Guarantee.

Molson Coors Brewing Company, a Delaware corporation (the “GUARANTOR”), hereby
unconditionally and irrevocably guarantees to the Starbev L.P., a Jersey limited
partnership or its registered assigns (the “HOLDER”) (a) the full and punctual
payment of all of the principal of, and any premium on, the Bond when due,
whether at maturity, by acceleration, by redemption or otherwise, and all other
monetary obligations of the Issuer under the Bond; and (b) the full and punctual
performance within applicable grace periods of all other obligations of the
Molson Coors Holdco, Inc., a Delaware corporation (the “ISSUER”), under the Bond
dated as of the date hereof by and between the Issuer, the Guarantor and the
Holder (all the foregoing being hereinafter collectively called the “GUARANTEED
OBLIGATIONS”).

In addition, the Guarantor waives: (1) presentation to, demand of, payment from
and protest to the Issuer of any of the Guaranteed Obligations and also waives
notice of protest for non-payment; and (2) notice of any default under the Bond
or the Guaranteed Obligations, and agrees that the Holder may exercise their
rights of enforcement under its Guarantee without first exercising their rights
of enforcement directly against the Issuer. The obligations of the Guarantor
hereunder shall not be affected by: (a) the failure of the Holder to assert any
claim or demand or to enforce any right or remedy against the Issuer or any
other Person under the Bond or any other agreement or otherwise; (b) any
extension or renewal of the Bond or any agreement or otherwise; (c) any
rescission, waiver, amendment or modification of any of the terms or provisions
the Bond; or (d) any change in ownership of the Guarantor.

The Guarantor further agrees that its Guarantee constitutes a guarantee of
payment, performance and compliance when due (and not a guarantee of
collection).

Except as expressly set forth in the Bond, the obligations of the Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense of setoff,
counterclaim, recoupment or termination whatsoever or by reason of the
invalidity, illegality or unenforceability of the Guaranteed Obligations or
otherwise. Without limiting the generality of the foregoing, the Guarantor’s
obligations herein shall not be discharged or impaired or otherwise affected by
the failure of the Holder to assert any claim or demand or to enforce any remedy
under the Bond, by any waiver or modification of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of the Guarantor
or would otherwise operate as a discharge of the Guarantor as a matter of law or
equity.

 

C-1



--------------------------------------------------------------------------------

The Guarantor further agrees that its Guaranteed Obligations herein shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of, or premium on, any Guaranteed
Obligation is rescinded or must otherwise be restored by the Holder upon the
bankruptcy or reorganization of the Issuer or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Holder has at law or in equity against the Guarantor by virtue hereof, upon
the failure of the Issuer to pay the principal of, or premium on, any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, by redemption or otherwise, or to perform or comply with any other
Guaranteed Obligation, the Guarantor hereby promises to and shall, upon receipt
of written demand by the Holder, forthwith pay, or cause to be paid, in cash, to
the Holder an amount equal to the sum of: (1) the unpaid amount of such
Guaranteed Obligations; and (2) all other monetary Guaranteed Obligations of the
Issuer to the Holder.

The Guarantor agrees that, as between it, on the one hand, and the Holders on
the other hand: (a) the maturity of the Guaranteed Obligations may be
accelerated as provided in Section 5 of the Bond for the purposes of this
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the Guaranteed Obligations; and (b) in the event
of any declaration of acceleration of such Guaranteed Obligations as provided in
Section 5 in the Bond, such Guaranteed Obligations (whether or not due and
payable) shall forthwith become due and payable by the Guarantor for the
purposes of this Guarantee.

The Guarantor also agrees to pay any and all costs and expenses (including
reasonable fees and expenses of attorneys and other agents) incurred by the
Holder in enforcing any rights under this Guarantee.

Section 2 Limitation on Liability.

Any term or provision of this Guarantee to the contrary notwithstanding, the
maximum aggregate amount of the Guaranteed Obligations by the Guarantor shall
not exceed the maximum amount that can be hereby guaranteed without rendering
this Guarantee or the Bond voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer or similar laws affecting the rights of
creditors generally.

Section 3 Successors and Assigns.

This Guarantee shall be binding upon the Guarantor and its successors and
assigns and shall inure for the benefit of the successors and assigns of the
Holders and, in the event of any transfer or assignment of rights by any Holder,
the rights and privileges conferred upon that Holder in this Guarantee and in
the Bond shall automatically extend to and be vested in such transferee or
assignee, all subject to the terms of the Bonds and this Guarantee.

Section 4 No Waiver.

Neither a failure nor a delay on the part of the Holder in exercising any right,
power or privilege under this Guarantee shall operate as a waiver thereof, nor
shall a single or partial exercise thereof preclude any other or further
exercise of any right, power or privilege. The rights, remedies and benefits of
the Holder herein expressly specified are cumulative and not exclusive of any
other rights, remedies or benefits which they may have under this Guarantee or
the Bond at law, in equity, by statute or otherwise.

Section 5. Status

This Guarantee is a direct, unconditional, unsubordinated and unsecured
obligation of the Parent and amounts owed under it shall rank pari passu and
rateably without any preference among themselves and equally with all other
existing and future unsecured and unsubordinated obligations of the Parent but,
in the event of a bankruptcy or winding-up, save for such obligations that may
be preferred by provisions of law that are mandatory and of general application.

 

C-2



--------------------------------------------------------------------------------

Section 5 Modification.

No modification, amendment or waiver of any provision of this Guarantee, nor the
consent to any departure by the Guarantor therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Holder, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on the Guarantor in any case
shall entitle the Guarantor to any other or further notice or demand in the
same, similar or other circumstances.

Section 6: Termination

This Guarantee shall automatically terminate when the Bond is no longer
outstanding.

 

C-3



--------------------------------------------------------------------------------

APPENDIX A

Make Whole Table (Number of Additional Parent Class B Common Stock Delivered)

 

    Stock Price of Parent Class B Common Stock on a qualifying fundamental
change(1)  

Qualifying

Fundamental

Change

Date

  €33.72     €35.64     €37.52     €39.39     €41.27     €43.15     €45.02    
€46.90     €48.77     €50.65     €52.52     €54.29     €56.28     €58.15  

06/30/2012

    1,934,105        1,511,411        989,710        652,303        405,545     
  234,147        122,970        58,047        25,393        10,994        3,845
       903        16        4   

09/30/2012

    1,934,105        1,422,986        967,602        625,161        378,597     
  211,458        106,064        47,085        19,504        7,742        2,317
       336        2        0   

12/31/2012

    1,934,105        1,398,765        930,362        584,246        341,155     
  181,217        84,853        34,392        13,348        4,592        1,018   
    0        0        0   

03/31/2013

    1,934,105        1,355,700        876,074        529,438        293,415     
  145,226        61,909        22,423        8,037        2,223        251     
  0        0        0   

06/30/2013

    1,934,105        1,294,603        800,299        453,473        229,903     
  100,494        35,874        11,100        3,163        446        0        0
       0        0   

09/30/2013

    1,934,105        1,208,343        681,135        333,296        136,110     
  43,056        9,833        2,112        123        0        0        0       
0        0   

12/31/2013

    1,934,105        1,134,385        432,964        0        0        0       
0        0        0        0        0        0        0        0   

 

(1) The Stock Price of Parent Class B Common Stock quoted on the New York Stock
Exchange shall be divided by 1.3327 for the purposes of the Make Whole Table.

The exact stock prices and effective dates may not be set forth in the table
above, in which case if the stock price is:

 

(i) between two stock price amounts in the table or the effective date is
between two effective dates in the table, the number of additional shares will
be determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock price amounts and the two dates,
as applicable, based on a 365-day year;

(ii) in excess of €58.15 per share (subject to adjustment), no increase in the
conversion rate will be made; and

(iii) less than €33.72 per share (subject to adjustment), no increase in the
conversion rate will be made.

 

APP-1